Title: To Thomas Jefferson from Benjamin Ferris, 20 June 1803
From: Ferris, Benjamin
To: Jefferson, Thomas


          
            Respected Friend 
                     
            Philada. 6th mo. 20th. 1803
          
          Pursuant to the directions of Isaac Briggs I have completed a Clock for thee. he informed me that it was not in any degree for ornamental purposes and particularly requested that it might be made plain; The workmanship is good, and the regulation nearly perfected. I had the rod of the pendulum made of well seasoned Wood, it being less affected by the changes of the weather than either Brass or Steel.—I have had it well packed and I hope perfectly secure from the weather; It is shipped on board the schooner Success capt Tice bound to Richmond and directed to the care of Gibson & Jefferson of that place—When it arrives at its place of destination there will be nothing to do, but to take out the clock, hang on the weights and draw out a few small Nails which secures the pendulum binding it to the back of the case. Some attention will be necessary to have the Case fixed perpendicularly—
          I received thine of the 8th instant inclosing 70 Dollars, which pays for the Clock, Case, Packing &c—for which I am with thanks thy
          obliged friend
          
            Benj. Ferris
            No 17 North 2nd St
          
         